Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities: “wherein the substrate comprises silicon with a (110) crystal orientation, 
, and
wherein the bridging structures are each separated from each other, and wherein the metal wrap-around-contact is distinct from the bridging structure in the source/drain region.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 8-10, 11-13, and 20-24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doris (Patent No.: US 9647139) filed in the IDS on 04/20/2018 in view of Frougier (Patent No. US 10192867).
Re claim 1, Doris, FIG. 18 teaches a semiconductor device, comprising: 
a substrate (1) comprising a semiconductor material with a predetermined crystal orientation; 
a gate stack comprising a plurality of nanosheet channel layers (40, FIG. 18, col. 11: lines 19-28) each nanosheet channel layer being controlled by metal gate electrodes (45, col. 12: lines 40-45) located above and below the nanosheet channel layer, each nanosheet channel layer (40 same material as 5b) comprising the same semiconductor material (Si, col. 11: lines 19-28) and crystal orientation as that of the substrate; 
a source/drain region (35/5b) on each of opposite sides of said gate stack, each source/drain region comprising a plurality of separated bridging structures (5b) respectively connected to each nanosheet channel layer (40), wherein the bridging structures ([BS], FIG. 18 [as shown below]) do not contact each other.
Re claim 11, Doris, FIG. 18 teaches a semiconductor chip, comprising at least one semiconductor device that comprises: 
at least one gate stack comprising a plurality of channel layers (40), each channel layer being controlled by metal gate electrodes (45) located above and below the nanosheet channel layer (40); 
a source/drain region (35/5b) on each of opposite sides of each gate stack, each source/drain region comprising a plurality of separated bridging structures (5b) respectively connected to each channel layer (40), each bridging structure (5b) having a same semiconductor material and crystal orientation as that of the channel layer (40), wherein the bridging structures ([BS], FIG. 18 [as shown below]) do not contact each other.
Re claim 21, Doris, FIG. 18 teaches a semiconductor device, comprising: 
a substrate (1) comprising a semiconductor material with a predetermined crystal orientation; 
a gate stack comprising a plurality of nanosheet channel layers (40), each nanosheet channel layer being controlled by metal gate electrodes (45) located above and below the nanosheet channel layer; 
a source/drain region (35/5b) on each of opposite sides of said gate stack, each source/drain region comprising bridging structures (5b) respectively connected to each nanosheet channel layer (40), wherein the bridging structures ([BS], FIG. 18 [as shown below]) do not contact each other.
In Re claims 1, 11 and 21, Doris, FIG. 14 further teaches the semiconductor device of claim 1/12, further comprising a conductive material wrap-around-contact (material of 35, FIG. 14, col. 10: lines 32-59) in each source/drain region, the wrap-around-contact filling spaces between the bridging structures and encapsulating the bridging structures (5b).
Doris differs from the invention by not showing a metal wrap-around-contact separately formed in each source/drain region, the metal wrap-around-contact filling spaces between the bridging structures and encapsulating the bridging structures, wherein the bridging structures are embedded in the metal wrap-around-contact.

    PNG
    media_image1.png
    580
    980
    media_image1.png
    Greyscale

Frougier teaches a metal wrap-around-contact ([MWaC], FIG. 17 [as shown above], col. 9, lines 59-67 & col. 10, lines 1-5) separately formed in each source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12), the metal wrap-around-contact filling spaces between the bridging structures and encapsulating the bridging structures [BS], wherein the bridging structures [BS] are embedded in the metal wrap-around-contact [MWaC].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching enhancing the connectivity of the source and drain region, as taught by Frougier.

    PNG
    media_image2.png
    517
    934
    media_image2.png
    Greyscale

Re claim 2, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein the substrate comprises silicon with a (110) crystal orientation (FIG. 6, col. 9: lines 33-67 and col. 10: lines 1-11), and 
Frougier, FIG. 17 [as shown above] teaches
, and 
wherein the metal wrap-around-contact [MWaC] is distinct from the bridging structure in the source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12), the metal wrap-around-contact filling spaces (horizontally and vertically) between the bridging structures [BS] that are separated and the metal wrap-around-contact [MWaC] encapsulate the bridging structures.

    PNG
    media_image3.png
    628
    807
    media_image3.png
    Greyscale

Re claim 4, in the combination, Frougier, FIG. 17 [as shown above] teaches the semiconductor device of claim 1, wherein the bridging structures do not contact each other, 
wherein the source/drain region includes the source/drain epitaxy (epitaxial growth of a first doped material 510, FIG. 4, col. 7, lines 3-10, note that this epitaxial material having [100] orientation, col. 5, lines 25-30) including a crystal structure Si (100) and is a single merged epitaxy component, 
wherein the bridging structures [BS] are void [BeingV] of being merged together.
Re claim 5, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein each nanosheet channel layer comprises a nanowire channel layer (40) so that said semiconductor device comprises a nanowire transistor (refer to claim 7), and wherein the bridging structures [BS] are embedded in the metal wrap-around-contact (35), and 
wherein the substrate comprises silicon with a (110) crystal orientation (col. 10: lines 1-11).
Re claim 8, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein each bridging structure (5b) is connected to its respective nanosheet layer (40) at a proximal end and to a dielectric material at a distal end (20), and wherein the bridging structures [BS] are embedded in the metal wrap-around-contact (35),
wherein the bridging structures ([BS], FGI. 18 [as shown above]) span across the source/drain region, and 
wherein the bridging structures include epitaxial bridging structures that are not merged together (BS].
Re claim 9, in the combination, Frougier, FIG. 17 [as shown above] teaches the semiconductor device of claim 1, as comprising a first semiconductor device of a pair of adjacent semiconductor devices, 
wherein one of the source/drain regions of the first semiconductor device is shared as a common source/drain region (D2/S2 of FIG. 12) of a second semiconductor device of the pair of adjacent semiconductor devices, and 
wherein each bridging structure in the shared source/drain region is connected to its respective nanosheet layers (nanosheet stack 310, FIG. 4, col. 6, lines 62-67) in each of the first and second semiconductor devices,
wherein the bridging structures (310) are each separated from each other, and 
wherein the metal wrap-around-contact [MWaC] is set apart from the bridging structure in the source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12).
Re claim 10, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein a width dimension of the source/drain region is 10-20 nanometers (col. 11: lines 45-57), and
wherein the bridging structures [BS] do not contact each other, and 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (col. 10, lines 1-10).
Re claim 12, in the combination, Frougier, FIG. 17 [as shown above] teaches the semiconductor chip of claim 11, wherein the bridging structures [BS] do not contact each other, and further comprising:
a metal contact formed on the metal wrap-around-contact [MWaC], the metal wrap-around-contact comprising a conductive path between the metal contact and the plurality of nanosheet channel layers (310); and
an interlayer dielectric (ILD) material (400, FIG. 3) being selectively deposited to surround the bridging structures, 
wherein the bridging structures [BS] are entirely embedded in the metal wrap-around-contact [MWaC].
Re claim 13, in the combination, Doris, FIG. 18 teaches the semiconductor chip of claim 12, wherein each channel layer (40) comprises one of a nanowire channel layer and a nanosheet channel (refer to claim 7),
wherein the bridging structures are filled in with an interlayer dielectric (ILD) material (30’, FIG. 12), 
wherein the bridging structures do not contact each other (because of 30, FIG. 11), 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (5b, FIG. 11), and 
wherein the bridging structures are void of being merged together.
Re claim 20, in the combination, Radosavlvjevic teaches the semiconductor device of claim 1, further comprising a metal contact (602) formed on the metal wrap-around-contact ([BS] of Doris), the metal wrap-around-contact comprising a conductive path between the metal contact and the plurality of nanosheet channel layers (5b of Doris),
wherein the bridging structures do not contact each other (because of 30, FIG. 11), 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (5b, FIG. 11), and 
wherein the bridging structures are void of being merged together.
Re claim 22, in the combination, Radosavlvjevic teaches the semiconductor device of claim 21, further comprising a metal contact (602) formed on the metal wrap-around-contact ([BS] of Doris), the metal wrap-around-contact comprising a conductive path between the metal contact and the plurality of nanosheet channel layers (5b of Doris),
wherein the bridging structure is not merged together ([BS], FIG. 11 [as shown above]),
Doris teaches wherein the bridging structures do not contact each other (because of 30, FIG. 11), 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (5b, FIG. 11), and 
wherein the bridging structures are void of being merged together.
Re claim 23, in the combination, Frougier, FIG. 17 [as shown above] teaches the semiconductor device of claim 21, wherein the bridging structures do not contact each other and are not merged [BS],
wherein the source/drain region includes a source/drain epitaxy and is a merged epitaxy component (D1/S1 of FIG. 7 & D2/S2 of FIG. 12),
wherein the source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12) on each of opposite sides of each gate stack, each source/drain region comprising a plurality of the bridging structures that are separated from each other respectively connected to each channel layer, and each bridging structure having a same semiconductor material (312, FIG. 4) and crystal orientation as that of the channel layer and 
wherein the metal wrap-around-contact [MWaC] separately formed in the source/drain region, the metal wrap-around-contact filling spaces [BeingV] between the bridging structures and encapsulating the bridging structures, and 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (col. 5, lines 25-32).
Re claim 24, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein the source/drain region includes a source/drain epitaxy and is a merged epitaxy component (the region of 35 formed between 5b).
Re claim 25, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein the substrate comprises silicon with a (110) crystal orientation, 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (FIG. 6, col. 9, lines 53-67 & col. 10, lines 1-12), and 
wherein the bridging structures are each separated from each other and are void of being merged together [BS]; and
Frougier teaches a metal wrap-around-contact ([MWaC], FIG. 17 [as shown above], col. 9, lines 59-67 & col. 10, lines 1-5) is distinct from the bridging structure in the source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12), the metal wrap-around-contact [MWaC] filling spaces between the bridging structures that are separated and the metal wrap-around-contact encapsulating the bridging structures [BS].
Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doris/Frougier in view of XIE (Pub. No.: US 2018/0301531).
	Doris/Frougier teach all the limitation of claim 1, and Frougier, FIG. 17 [as shown above] further teaches wherein the source/drain region includes the source/drain epitaxy (epitaxial growth of a first doped material 510, FIG. 4, col. 7, lines 3-10, note that this epitaxial material having [100] orientation, col. 5, lines 25-30) including a crystal structure Si (100) and is a single merged epitaxy component (claim 6). 
wherein the bridging structures [BS] are void [BeingV] of being merged together.
Frougier, FIG. 17 [as shown above] further teaches wherein the bridging structures are each separated from each other [BS], and 
wherein the metal wrap-around-contact [MWaC] is distinct from the bridging structure in the source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12), the metal wrap-around-contact filling spaces (horizontally and vertically) between the bridging structures [BS] that are separated and the metal wrap-around-contact [MWaC] encapsulate the bridging structures (claims 7/15).
Doris/Frougier fail to teach the rest of limitation of claim 6-7/10/15-16.
XIE teaches wherein the bridging structures are doped using a boron-doped (¶ [0063]) Silicon-Germanium alloy (SiGe:B) to thereby form a p-channel field effect transistor (PFET) (620, FIG. 11, ¶ [0069] & [0059], [0024]) (claim 6/14).
wherein the bridging structures are doped using a phosphorus-doped (¶ [0063]) Silicon (Si:P) to thereby form an n-channel field effect transistor (NFET) (620, FIG. 11, ¶ [0069] & [0059], [0024]) (claim 7/15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enable feature scaling beyond current two-dimensional CMOS technology, as taught by Xie, [0002].
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are persuasive.
In response to Applicant’s argument that
The combination fails to teach or suggest (e.g., claim 4), "wherein the bridging structures do not contact each other, 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component, 
wherein the bridging structures are void of being merged together"….pages 2-8.

    PNG
    media_image4.png
    637
    807
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    637
    807
    media_image5.png
    Greyscale

The Examiner respectfully submits that Frougier, FIG. 2 clearly said “300 is the result of epitaxially growing a nanosheet stack 310 of alternating layers of silicon-germanium (SiGe) 311 and silicon (Si) 312 on a substrate 320.” And “However, different variations from that depicted in FIG. 2 can be used for the stacking of the Si and SiGe layers”, therefore, it reads on the claim language such as: each nanosheet channel layer comprising the same semiconductor material and crystal orientation as that of the substrate. In another words, Applicant’s argument regarding the different variations of FIG. 2). Furthermore, independent claims 1, 11 and 21 mentioned nothing about “wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component, wherein the bridging structures are void of being merged together”. Finally, BOTH Doris and Frougier still reads on: wherein the bridging structures ([BS], as shown below) do not contact each other.

    PNG
    media_image3.png
    628
    807
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    580
    980
    media_image1.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894